Case 3:13-cr-30276-NJR Document 235 Filed 08/24/20 Page 1 of 6 Page ID #2198




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MILES MUSGRAVES,

                          Petitioner,

 v.                                           No. 13-CR-30276-NJR-1

 UNITED STATES OF AMERICA,

                          Respondent.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a Motion for Compassionate Release filed by

Defendant Miles Musgraves (Doc. 228), with his First Supplement (Doc. 230), Second

Supplement (Doc. 231), Third Supplement (Doc. 233), and Fourth Supplement (Doc. 234).

For the reasons set forth below, the Court denies the Motion.

                         FACTUAL & PROCEDURAL BACKGROUND

              On November 21, 2013, Musgraves was indicted on five counts, as follows:

          x   Count 1: Maintaining Drug-Involved Premises Near a School, 21 U.S.C.
              §§ 860, 856(a)(1) & (b);

          x   Count 2: Conspiracy to Distribute Cocaine, 21 U.S.C. §§ 846, 841(a)(1) &
              (b)(1)(C);

          x   Count 3: Felon in Possession of Ammunition, 18 U.S.C. §§ 922(g)(1),
              924(e);

          x   Count 4: Felon in Possession of a Firearm, 18 U.S.C. §§ 922(g)(1), 924(e);

          x   Count 5: Distribution of Cocaine Near a School , 21 U.S.C. §§ 860,
              841(a)(1), (b)(1)(C).




                                        Page 1 of 6
Case 3:13-cr-30276-NJR Document 235 Filed 08/24/20 Page 2 of 6 Page ID #2199




(Doc. 1).

       After a trial in 2015, Musgraves was found guilty on all counts and sentenced to

240 months in prison. Doc. 152, 155. His conviction on three counts was vacated the

Seventh Circuit in 2016. United States v. Musgraves, 831 F.3d 454 (7th Cir. 2016). At

resentencing, the Court again imposed a 240-month sentence, which was upheld in a

second appeal to the Seventh Circuit. United States v. Musgraves, 883 F.3d 709 (7th Cir.

2018). Musgraves filed a petition for collateral review under 28 U.S.C. § 2255, which was

rejected by this Court in 2020.

       On May 19, 2020, Musgraves filed a motion in this court for compassionate release

under 18 U.S.C. § 3582(c), arguing that extraordinary and compelling reasons warrant

modification of his sentence (Doc. 230). Specifically, Musgraves argues that the warrant

for the initial search of his residence was not supported by probable cause, raising

arguments regarding the affidavit supporting that warrant that he has already raised

before this Court at trial, on appeal, and in his Section 2255 petition. Musgraves further

cites the current Covid-19 pandemic, noting that he suffers from hypertension, which he

claims makes him susceptible to Covid-19 (Doc. 228 at 8). Medical records provided by

Musgraves indicate that he was diagnosed with benign hypertension in 2015 (Doc. 230 at

7). Medical records indicate that his condition has been stable throughout the term of his

incarceration, though he has often not taken the medication prescribed by his doctors

(Doc. 230 at 17). Musgraves further noted that he was incarcerated in FCC Forrest City, a

facility that has previously had high numbers of coronavirus cases (Doc. 230 at 3). At

present, there are 17 active cases of coronavirus at FCC Forest City Low, where


                                       Page 2 of 6
Case 3:13-cr-30276-NJR Document 235 Filed 08/24/20 Page 3 of 6 Page ID #2200




Musgraves is incarcerated. https://www.bop.gov/coronavirus/.

                                     LEGAL STANDARD

       Under the First Step Act, inmates are authorized to bring their own motions for

compassionate release after first exhausting their administrative remedies with the

Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A).

       A defendant may be eligible for compassionate release if the Court finds

“extraordinary and compelling reasons” to warrant a sentence reduction. 18 U.S.C.

§ 3582(c)(1)(A). The Court also must find that the requested sentence reduction is

“consistent with applicable policy statements issued by the Sentencing Commission.” Id.

       Congress has tasked the Sentencing Commission with compiling “what should be

considered extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t). The Commission

has specified that certain circumstances surrounding the inmate’s medical condition, age,

and family situation will constitute extraordinary and compelling reasons. See U.S.S.G.

§ 1B1.13. The Sentencing Commission also gives the Director of the Federal Bureau of

Prisons discretion to distinguish other grounds that could be extraordinary and

compelling enough to merit a sentence reduction, either on their own or in combination

with another listed condition. See id. at cmt. n.1(D).

       Courts have in certain instances taken it upon themselves, however, to identify

non-enumerated grounds constituting extraordinary and compelling reasons for

compassionate release, even where the Bureau of Prisons has not done so. See, e.g., United

States v. Halliburton, 2020 U.S. Dist. LEXIS 102241 at 10 (finding extraordinary reasons


                                        Page 3 of 6
Case 3:13-cr-30276-NJR Document 235 Filed 08/24/20 Page 4 of 6 Page ID #2201




where defendant had underlying health problems in conjunction with the Covid-19

pandemic) (C.D. Ill.); United States v. Coles, 2020 U.S. Dist. LEXIS 72327 (C.D. Ill.); United

States v. Lewellen, 2020 U.S. Dist. LEXIS 90195 at *8 (N.D. Ill.) (Noting court has joined

“vast majority” of district courts in looking past “guideposts” of §1B1.13 criteria to

construe what constitutes extraordinary and compelling reasons under 18 U.S.C.

§ 3582(c)(1)(A)(i)) (quoting United States v. Cardena, No. 09-CR-0332 (-11), slip op. at 6

(N.D. Ill. May 15, 2020) (ECF No. 1890)).

       If an inmate can show that one of the eligibility criteria is applicable, a court must

then assess whether a reduction would be appropriate under the statutory sentencing

factors described in 18 U.S.C. § 3553(a). U.S.S.G. § 1B1.13. Lastly, a court must determine

that the defendant is not a danger to the safety of any other person or to the community,

as provided in 18 U.S.C. § 3142(g). U.S.S.G. § 1B1.13(2).

                                         ANALYSIS

       The Court starts by noting that Musgraves does not satisfy any of the factual

predicates listed by the Sentencing Commission as constituting “extraordinary and

compelling reasons” justifying compassionate release. Namely, he is not suffering from

a terminal illness or other condition from which he is not expected to recover, he is under

65 years old, and he does not indicate any death or incapacitation in his immediate family

which would leave him the only caregiver for a child, spouse, or partner.

       In the unusual circumstances of the Covid-19 pandemic, courts have been willing

in certain instances to look beyond the enumerated list of extraordinary and compelling

reasons listed by the Sentencing Commission. The mere existence of the Covid-19


                                        Page 4 of 6
Case 3:13-cr-30276-NJR Document 235 Filed 08/24/20 Page 5 of 6 Page ID #2202




pandemic is not sufficient justification for granting compassionate release, however, and

defendants seeking compassionate release based on the pandemic have generally been

successful only with a showing of underlying medical conditions resulting in unusual

susceptibility to Covid-19.

         Here, while Musgraves does indicate certain underlying medical conditions that

could exacerbate his susceptibility to Covid-19, it is not clear that these conditions

severely increase his vulnerability to Covid-19 to the point that compassionate release

might be warranted. In particular, the Court notes that Musgraves’s hypertension does

not appear to be severe, and his condition has been stable.

         Apart from his arguments related to his medical condition, Musgraves attempts to

raise issues with the probable cause determination supporting the search of his residence.

Musgraves has already raised the same arguments multiple times. Even if these

arguments were not procedurally defaulted, they would not serve as a basis for

compassionate release, but would rather indicate that his motion should be construed as

an impermissible successive habeas petition. Accordingly, these arguments have no

merit.

         Finally, the Court notes that Musgraves has an extensive criminal history spanning

his entire adult life, and he is currently incarcerated for possessing firearms and selling

cocaine within 1,000 feet of an elementary school. He has shown a pattern of repetitive

violent offenses and recidivism, and the Court cannot conclude that he would not present

a danger to the community if released.

         Accordingly, based on a failure to find extraordinary and compelling reasons


                                        Page 5 of 6
Case 3:13-cr-30276-NJR Document 235 Filed 08/24/20 Page 6 of 6 Page ID #2203




justifying compassionate release or determine that Musgraves would not present a threat,

the Court must deny his motion.

                                     CONCLUSION

      The Motion for Compassionate Relief (Doc. 228) is DENIED.


      IT IS SO ORDERED.

      DATED: August 21, 2020


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                      Page 6 of 6
